Citation Nr: 9901176	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by a skin rash.

2.  Entitlement to service connection for a respiratory 
condition (either diagnosed or undiagnosed) manifested by 
difficulty breathing on exposure to pollen, exhaust fumes and 
bug sprays.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to March 1965 
and from November 1990 to May 1991.  

This appeal arose from a September 1995 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  This decision was confirmed and continued 
by the Salt Lake City, Utah RO in July 1997.  In October 
1998, the veteran and his wife testified at a Travel Board 
hearing before a member of the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veterans dyshidrotic eczema and Jessners 
lymphocytic infiltrate were not present in service, and are 
not an undiagnosed illness attributable to his service in the 
Persian Gulf.

2.  The veterans complaint of bronchitis in service was 
acute and transitory in nature and resolved by discharge, is 
unrelated to later respiratory complaints, and is not an 
undiagnosed illness attributable to his service in the 
Persian Gulf.


CONCLUSIONS OF LAW

1.  The veterans dyshidrotic eczema and Jessners 
lymphocytic infiltrate were not incurred in or aggravated by 
service, and may not be presumed to be related to his service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1998).

2.  A chronic respiratory disorder was not incurred in or 
aggravated by service, nor may his complaints of breathing 
trouble be presumed to be related to his service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

The regulation pursuant to which the appellant seeks service-
connected disability compensation, in its entirety, is as 
follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

FACTS

Skin disorder

The veteran has alleged that he suffers from an undiagnosed 
illness manifested by a skin rash, which he relates to his 
service in Southwest Asia during the Persian Gulf War.  

The service medical records are negative for any complaints 
concerning a skin rash.  He was treated on one occasion for 
an intradermal mass on the volar aspect of the left small 
finger.  However, no chronic skin disease was diagnosed.  The 
April 1991 separation examination made no reference to any 
skin diseases.

The veteran filed a claim for service connection for various 
disabilities in September 1991; however, he made no mention 
of any skin disorders.  He was subsequently examined by VA in 
December 1991; again, no reference was made to any skin 
complaints.

The veteran sought treatment from VA on an outpatient basis.  
In August 1993, he complained of suffering from a rash 
over his body for the past year.  Erythematous papules were 
present on his back and upper arms.  In December 1993, he was 
noted to have Jessners lymphocytic infiltrates on his back 
and dyshidrotic eczema on his hands.  An April 1994 note 
stated that past biopsies had confirmed the diagnosis of 
Jessners disease.  In August 1994, he was noted to have 
Jessners on his back and scalp; his right foot had painful 
blisters, which were felt to possibly be atopic dermatitis.  

In October 1994, the veteran was examined by VA.  He 
indicated a several year history of a skin condition which 
had been evaluated extensively by dermatology, including the 
conduct of pathological examinations.  He was noted to carry 
a diagnosis of Jessners disease with lymphocytic 
infiltrates, which had been confirmed by biopsy.  He would 
experience episodic development of erythematous pruritic 
plaques and vesicles over his extremities, trunk and face.  
He was treated with Plaquenil and topical corticosteroids, 
which he indicated had not helped.  He stated that he had 
also had blisters and erythematous patches develop over the 
plantar aspects of both feet, which were originally thought 
to be dermatophytic infections.  However, they did not 
respond to antifungals; it was subsequently felt that these 
areas were a component of atopic dermatitis.  They responded 
well to topical corticosteroids.  The examination of his skin 
revealed scattered erythematous vesicular lesions over the 
face and the anterior trunk.  The impression was atopic 
dermatitis of the feet and Jessners disease with cutaneous 
lymphocytic infiltration.

A VA outpatient treatment record from December 1994 found 
that the veteran had blisters on the left foot that were 
pruritic; he also had erythematous papules on his back and 
along his hairline.  His hands were fissured and scaly, and 
his foot displayed fissuring on the lateral aspect with 
evidence of healing blisters.  The assessment was dyshidrotic 
eczema and Jessners infiltrate.  In March 1995, he was noted 
to have dyshidrotic eczema of the left foot and Jessners 
disease of the trunk.  He had had very few episodes of 
pruritic blisters on his feet since treatment for the past 
year.  No blisters were found on his foot.  There was an 
erythematous irregular plaque on his upper back.  The 
impression was again dyshidrotic eczema, controlled and 
Jessners disease, stable.

In October 1996, the veteran submitted several lay statements 
from family members, a friend and a former employer.  Each 
statement indicated that the veteran had had a rash and 
blisters on his back and feet after his return from the 
Persian Gulf.  In October 1998, his friend submitted 
additional correspondence in which he stated that the veteran 
had not had any skin problems prior to his service in the 
Persian Gulf.  Shortly after his return, he began to complain 
of itching and a rash developed.  He indicated that this rash 
was severe looking and was followed by other allergic-type 
reactions on his skin.  He also stated that the veterans 
wife and daughters had recently developed a similar rash.

The veteran and his wife testified at a personal hearing held 
before a member of the Board sitting in Salt Lake City, Utah 
in October 1998.  During this hearing, the veteran stated 
that he had been told off the record by a VA physician 
that his skin rash was due to the Gulf War, but that she 
could not say so.  He claimed that he had gone to the Salt 
Lake City VA Medical Center within a month or two of his 
discharge and that he had also filled out some forms at that 
time (as previously noted, he did file a claim for service 
connection in September 1991, but he did not mention a skin 
condition).  He indicated that his wife had noticed the rash 
on his back the first night that he was home following his 
separation.  She stated that this rash had been red and 
bumpy.  He also indicated that he had blisters on his left 
foot; his wife stated that she also had the same skin problem 
on both of her feet.

Respiratory disorder

The veteran has alleged that ever since his service in the 
Persian Gulf, he has had trouble breathing after exposure to 
certain pollutants.  He stated that exhaust fumes and bug 
sprays adversely affect his breathing.

The service medical records noted that he was treated in 
December 1990 and January 1990 for bronchitis with a 
productive cough.  His lungs had displayed coarse breath 
sounds bilaterally.  The separation examination conducted in 
April 1991 made no reference to any breathing problems and 
the examination was negative.

The veteran filed a claim for service connection in September 
1991; breathing problems were not claimed.  He was 
subsequently examined by VA in December 1991.  He made no 
mention of any trouble breathing.

The veteran was examined by VA in October 1994.  He stated 
that while in the Persian Gulf, he had served with the Second 
Armored Cavalry Division.  He was in Kuwait for approximately 
4 days and in Iraq for 15 to 16 days.  He indicated that his 
duties included transporting fuel supplies.  He said that he 
was exposed to significant amounts of smoke while in Kuwait.  
An examination of his lungs noted that they were clear to 
auscultation.  During a November 1994 period of VA 
hospitalization, auscultation of the lung fields revealed 
equal breath sounds in all fields, with no evidence of rubs 
or wheezes.

The veteran submitted statements from a friend, family 
members and a former employer in October 1996.  Each of the 
statements indicated that the veteran was unable to breath 
around bug sprays.  A Persian Gulf examination conducted that 
same month, noted that the veteran was a long-term smoker.  
His lungs were clear, with a few rhonchi.  Respiratory 
condition-smoker was noted.

The veteran and his wife testified before a member of the 
Board sitting in Salt Lake City in October 1998.  He stated 
that he cannot breath whenever he is around diesel fuel fumes 
and bug sprays, although he admitted that he had not been 
treated for these complaints.  He indicated that these fumes 
would cause breathing problems, dizziness and headaches.  
These symptoms would improve about an hour after exposure was 
ended.  It was noted that he had been a smoker for 40 years.


ANALYSIS

Initially, it is consistent with the legislative history that 
veterans seeking compensation under 38 C.F.R. § 3.317 (1998) 
be required to show some objective indication of the presence 
of a chronic disability attributable to an undiagnosed 
illness prior to the award of service connection.  See Fed. 
Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  There 
must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veterans appearance, 
physical abilities, and mental or emotional attitude, etc.  
See Fed. Reg., at 6663, supra.

Skin disorder

The evidence does not support a finding of entitlement to 
service connection for a chronic skin disorder.  Initially, 
no skin disease was noted during the veterans period of 
service.  While the veteran and his wife have testified that 
this rash was present the very day he returned from the Gulf, 
the fact remains that he did not refer to any skin condition 
at the time that he filed his original claim in September 
1991 and no such disorder was found when he was examined by 
VA in December 1991.  Thus, direct service connection is not 
warranted.  Nor is service connection under the provisions of 
38 C.F.R. § 3.317 (1998) justified.  This section allows for 
service connection for chronic disability the result of 
undiagnosed illnesses following service in the Persian Gulf.  
However, the veterans skin conditions have been diagnosed as 
Jessners lymphocytic infiltrates and dyshidrotic eczema.  
Therefore, they are not undiagnosed illnesses.  As a 
consequence, it is found that the preponderance of the 
evidence is against the veterans claim for service 
connection.

Respiratory disorder

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for a chronic respiratory disorder.  
While there was brief treatment of bronchitis in service, 
there is no indication that this resulted in the development 
of a chronic respiratory disorder, especially considering the 
silence of the service medical records as to any further 
complaints or treatment in service.  Following his discharge, 
he stated that he had trouble breathing whenever he was 
exposed to pollutants, such as exhaust fumes and bug sprays.  
He admitted that had been a smoker for about 40 years.  A VA 
examination conducted in October 1996 noted a few rhonchi, as 
well as his history of smoking.  These findings suggest that 
the examiner had noted some evidence of obstruction, which 
was attributed to the veterans long history of smoking.  
Thus, any respiratory condition has been diagnosed to be an 
obstruction, evidenced by the rhonchi, related to smoking.  
Therefore, this is not a disability caused by an undiagnosed 
illness as is required by 38 C.F.R. § 3.317 (1998).  He also 
appears to suffer from an acute response to certain 
pollutants, which clears within an hour of being removed from 
the source of the pollution.  The fact that this resolves 
spontaneously when the irritant is removed, as well as the 
fact that he indicated in his testimony that he only 
experienced these difficulties while in the city, argues 
against a finding that these complaints are evidence of a 
chronic disability as defined by the applicable laws and 
regulations.  Therefore, it is found that service connection 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§§ 3.303(b) and 3.317 (1998) is not warranted.  In 
conclusion, it is found that the preponderance of the 
evidence is against the veterans claim for service 
connection for a chronic respiratory disorder.


ORDER

Service connection for a skin condition due to an undiagnosed 
illness is denied.

Service connection for a chronic respiratory disorder due to 
an undiagnosed illness is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
